Citation Nr: 1034182	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for an abdominal grenade fragment injury involving muscle group 
XIX.

2.  Entitlement to an initial compensable disability rating for 
abdominal scars due to grenade fragment injury of abdomen.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1965 to October 1967.  
His awards and decorations include the Purple Heart and the 
Combat Infantryman's Badge.

The matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision of the New York, New York 
Regional office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Veteran, accompanied by his daughter and 
authorized representative, appeared at a hearing held before the 
below-signed Veteran's Law Judge in Portland, Oregon.  A 
transcript of that hearing has been associated with the claims 
file.

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the July 2010 hearing the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the undersigned, in accordance with Stuckey v. West, 13 Vet. 
App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) 
(relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, --- Vet. App. ----, 
2010 WL 2633151 (2010).

The issue of entitlement to a disability rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's abdominal grenade fragment wound (muscle group 
XIX) is diagnosed as residuals of penetration of the rectus 
abdominus with healed scars and complaints of abdominal muscle 
spasms.

2.  As residual of the abdominal grenade fragment wound, the 
Veteran has a 3.5 cm by 2.0 cm scar along the right side of his 
rectus abdominus muscle and a 12.0 cm by 3.5 cm surgical scar 
along the left side of the rectus abdominal muscle; the scars are 
irregular, non-painful, and slightly hypopigmented; the Veteran 
has stated that the scars itch.

3.  The Veteran's hemorrhoid disability manifests in small 
hemorrhoids that bleed occasionally, are painful, cause 
difficulty with bowel movements, and make it uncomfortable for 
the Veteran to sit for prolonged periods; the hemorrhoids are not 
thrombotic and not irreducible and do not produce secondary 
anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent 
for service-connected residuals of an abdominal grenade fragment 
wound have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5319 (2009).

2.  The criteria for a compensable schedular rating in for 
service-connected scars residuals from an abdominal grenade 
fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.7 (2009); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7804.

3.  The criteria for a compensable rating for service-connected 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran 
letters in September 2003 and July 2004, prior to adjudication, 
which informed him of the requirements needed to establish a 
claim of entitlement to an increased evaluation.  In accordance 
with VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  

In regard to notice, the Board observes that the Veteran was, in 
a September 2008 letter, provided with notice in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the 
U.S. Court of Appeals for Veterans Claims (Court) subsequently 
held that VCAA notice in a claim for increased rating need not be 
"veteran specific" and need not include reference to impact on 
daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009).  VA mailed the Veteran a March 2006 letter 
advising him, in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as to how VA determines appropriate 
disability ratings and sets effective dates.  As such, the Board 
finds that the duty to notify has been met.

VA also has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, VA medical 
records have been added to the claims file.  There is no 
indication of any outstanding evidence in this case.  

VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran was 
afforded VA examinations for his service-connected muscle group 
injury, scars, and hemorrhoids in October 2003, March 2005, and 
June 2009.

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA, and VA's duty 
to assist the Veteran in the development of his claims, have been 
satisfied with respect to the issues decided herein.  The Board 
also concludes that all available evidence pertinent to the claim 
has been obtained, there is sufficient medical evidence on file 
in order to make a decision, and the Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claim.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed" and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  As the Board additionally finds that general 
due process considerations have been complied with by VA (see 38 
C.F.R. § 3.103 (2009)), it will adjudicate the claim.

Increased Rating Claims 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
the ability to function under ordinary conditions of daily life, 
including employment, by comparing symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1. 
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of a veteran.  38 C.F.R. § 
4.3.

Although a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection 
has already been established - as in the claims for increased 
ratings for the muscle group and hemorrhoid disabilities - and an 
increase in the disability ratings are at issue, it is the 
present levels of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases, such as 
the claim for an initial compensable evaluation for scars, in 
which the Veteran has appealed the initial rating given at the 
time service connection is established, the Board must consider 
the propriety of assigning one or more levels of rating, referred 
to as "staged" ratings, from the initial effective date 
forward, based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The Veteran was granted service connection for the residuals of a 
grenade fragment wound involving muscle group XIX, and the 
current disability rating of 10 percent was assigned effective 
October 1967.  He was granted service connection for hemorrhoids 
and assigned a noncompensable rating effective October 1967.  In 
a December 2003 rating decision, he was assigned a separate 
noncompensable disability rating for the scars associated with 
his muscle group injury, effective September 2003.  The Veteran 
claimed entitlement to increased ratings in September 2003.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against assignment of increased 
disability evaluations for the muscle group injuries, scars, or 
hemorrhoids.  

Muscle Group Injuries and Scars

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
five (5) anatomical regions: six (6) muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 through 5306); 
three (3) muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); three (3) muscle groups for the foot 
and leg (diagnostic codes 5310 through 5312); six (6) muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and five (5) muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) 
(2009).

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2009).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d) (2009).  The Court, citing Robertson v. Brown, 5 Vet. 
App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without 
debridement or infection.  Records of the injury are demonstrated 
by a superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs or 
symptoms of muscle disability.  The objective findings would 
include a minimal scar, but no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d) (2009).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intramuscular scarring.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(d)(3).

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding, and scarring.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
38 C.F.R. § 4.56(d)(4).

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
Palpation shows moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in wound area. Muscles 
do not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable atrophy; (E) 
Adaptive contraction of an opposing group of muscles; (F) Atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

In this case, the Veteran's service-connected abdominal grenade 
fragment wound has been rated under Diagnostic Code 5319 for 
injuries involving muscle group XIX (the Board notes that a 
January 1968 memorandum decision notes that the Veteran received 
a gunshot wound to the abdomen, but a March 1968 rating decision 
clarifies that he was injured by a grenade fragment).  He has 
been assigned a 10 percent disability rating, representing a 
moderate evaluation.

Service treatment records show that the Veteran was injured by 
fragments of an enemy hand grenade in Vietnam in June 1966.  His 
service treatment records note penetrating injury to the abdomen, 
exploratory laporotomy and debridement of the abdominal wall with 
delayed closure of the wound.  In late June 1966, service 
treatment records show that the Veteran was healing without 
complications.  He was assigned to limited duty in July 1966.  

He reported experiencing abdominal pains in October 1966; when 
seen for treatment, his scar was noted to be tender, but he was 
advised to return to full duty.  He received a surgical 
consultation and his reported symptoms of intermittent, sharp 
abdominal pain on movement was noted, but the physician stated 
that he did not think the pathology was present.  In December 
1966 he reported experiencing urinary urgency and lower abdominal 
pain, but an examination of the abdomen and genitalia was 
negative; he was diagnosed with probable cystitis.

In June 1994, he was afforded a VA examination and was noted to 
have experienced an in-service injury resulting in penetration of 
the rectus abdominus (anterior abdominal wall).  No adhesions 
were noted and there was no evidence of pain, hernia, or loss of 
strength.  

In June 1997, he complained of abdominal cramping.  Another VA 
examination was provided in April 1999 and the examiner noted a 
tender abdominal scar and the Veteran's complaints of 
intermittent muscle spasms.  The scars were described as a 3 inch 
entry scar in the right upper quadrant and 2 inch epigastrum left 
lateral to midline 5 inch long by 0.75 inch wide.  He was 
diagnosed as status post exploratory laparotomy secondary to 
gunshot wound with residual tenderness at the site of scars.  A 
CT scan revealed no evidence of any inflammatory changes.

In January 2002 the Veteran reported experiencing some stomach 
cramps.  An April 2002 VA examination notes review of the claims 
file and the evidence showing a fragment wound to the abdominal 
wall in June 1966.  The examiner opined that the residuals from 
that injury were "rather mild" and noted that there was not 
considerable scarring or tissue loss.  The Veteran reported 
intermittent abdominal muscle spasms precipitated by exercise and 
lifting.  Physical examination revealed healed and non-tender 
scars, minimal tissue loss, mild adherence, no tendon or nerve 
damage, normal muscle strength, no muscle herniation, and no loss 
of muscle function.  A CT scan showed a metallic fragment in the 
right upper abdomen.  A separate scar examination noted scars of 
11 by 2.5 cm, linear, on the left abdomen and a 2 by 2.5 cm, oval 
and depressed, on the mid/upper abdomen.

The Veteran was afforded an October 2003 VA examination.  The 
examiner noted that medical records were not available for 
review, but noted that, by the Veteran's history, he received a 
gunshot wound to the abdomen in 1966.  The Veteran reported 
experiencing intermittent abdominal muscle spasms precipitated by 
heavy lifting.  The examiner identified the abdominal wall as the 
muscle injured and noted an entry would to the right of the 
umbilicus with a 4 inch post-operative scar to the left of the 
umbilicus with minimal tissue loss and adhesions at the entry 
scar.  He stated that there was no muscle herniation.  The 
Veteran was diagnosed with an old healed wound with post-
operative scars of the abdominal wall.

In March 2005 the Veteran was afforded additional examinations of 
his wound and scars.  The wound examiner again noted that no 
medical records were available for review.  The Veteran again 
reported experiencing intermittent abdominal muscle spasms.  The 
examiner noted that the injured affected the abdominal wall, but 
did not damage any tendons, bones, joints, or nerves and left 
muscle strength within normal limits and without any muscle 
herniation.  He was diagnosed with an old gunshot wound to the 
abdominal wall.

The March 2005 scar examiner noted that the Veteran reported 
experiencing itching, burning, pain, and muscle spasms at the 
scar sites.  The scars were noted to be a depressed, atrophic 3 
by 2 cm scar in the mid-abdomen and a linear, irregular, 
depressed, atrophic scar 12 by 2 cm scar in the left abdomen.  
The examiner noted that the left abdominal scar was superficial, 
but the mid-abdominal scar was deep; both scars were noted to be 
hyperpigmented.  In regard to limitation caused by the scars, the 
examiner noted that the Veteran reported muscle spasms when using 
his abdominal muscles.  He was diagnosed with multiple scars.

The Veteran was afforded another VA examination in June 2009.  
The examiner noted review of his medical records.  The Veteran 
was noted to have received an abdominal wound during service and 
to have current complaints of abdominal muscle spasms.  The 
examiner noted that the muscle penetrated was the rectus 
abdominus  and that there were no injuries to the bony 
structures, nerves, or vasculature.  A 3.5 by 2 cm scar was noted 
along the right side of the rectus abdominus with a surgical 12 
by 3.5 cm scar along the left side.  The examiner noted minimal 
tissue loss and that the Veteran complained of itching along the 
scars.  No adhesions were noted and there was no damage observed 
to tendons, bones, joints, or nerves.  Muscle strength was within 
functional limits and there was no muscle herniation.  He was 
diagnosed with healed abdominal wall scars with rectus abdominus 
penetration.

During a separate June 2009 scar examination, the scar 
measurements were noted to have the same dimensions and locations 
as stated by the abdominal wound examiner.  The scar examiner 
noted there was no pain upon examination of the scar, but the 
Veteran did state that the area itched.  There was no adhesion to 
underlying tissue noted, but the scar tissue was noted to be 
irregular with slight hypopigmentation, but not unstable.  
Underlying tissue damage was noted due to penetration, but the 
scars were not observed to cause any limitation of motion.  The 
Veteran was diagnosed with non-tender, well-healed scars.

The Veteran is presently rated as 10 percent disabled under 
Diagnostic Code 5319 for the residuals of an injury to his left 
upper back.  As noted above, a 10 percent disability rating is 
appropriate when there is a moderate injury to muscle group XIX.  
A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  38 C.F.R. § 4.56(d). 

The Veteran's service medical records reflect a penetrating 
injury to his abdomen.  VA examiners have described the effects 
of the injury as mild.  Although the Veteran has reported 
experiencing abdominal muscle spasms, no examiner has diagnosed 
any nerve injury or muscle herniation.  An April 2002 CT scan 
showed a single retained metal fragment in the right upper 
abdomen, but a June 1997 CT scan did not show any metal 
fragments.  The Board has considered the history of the abdominal 
injury as well as the Veteran's complaints of residual effects.  
He has reported experiencing muscle spasms upon use of his 
abdominal muscles.  The scars have been described as round and 
linear without any residual muscle weakness or any significant 
tissue loss.  As such, although CT scans have shown both the 
absence of any retained metal fragments and the retention of a 
single fragment, the Board finds that the Veteran's symptoms are 
encompassed by the moderate, 10 percent disability rating and do 
not approximate the criteria for a higher rating.

In order to warrant a higher, 20 percent rating, for moderately 
severe muscle group injury there would need to be evidence of a 
through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  Objective findings for a higher rating 
must include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance compared 
with the sound side must demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  There is no medical 
evidence reflecting an appropriate injury with objective findings 
warranting a moderately-severe, 20 percent rating.

As there is no evidence to support the assignment of a 20 percent 
rating for residuals of shrapnel injury to muscle group XIX, the 
Board finds that the assignment of a higher rating is not 
warranted.  As there is no medical evidence supporting an 
increased rating for the residuals of the shrapnel wound to the 
abdomen, there also is no basis for a staged rating pursuant to 
Hart.  In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the assignment of any 
higher disability rating for an injury to muscle group XIX and 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).

In regard to the scars residual from the in-service abdominal 
injury, the Board notes that during the pendency of the appeal, 
the applicable rating criteria for scars disorders, found at 38 
C.F.R. § 4.118, were amended effective October 2008. However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his 
claim in September 2003, only the pre-October 2008 version of the 
schedular criteria is applicable.  Id.

Prior to the October 2008 amendments, Diagnostic Code 7804 
provided a 10 percent rating for scars that are superficial and 
painful upon examination.  Unlike the present criteria, there was 
no limitation on awarding separate ratings for each painful scar.  
However, in this case the evidence does not show that either of 
the Veteran's scars are painful.  Specifically, the Veteran's 
scars were noted to be tender to palpation in examinations 
preceding the appellate period.  Since filing his claim in 2003, 
he has only once, during the March 2005 VA examination, stated 
that his area of his wound residuals was painful.  However there 
was no pain upon examination of his scars in March 2005.  
Further, the scars have never been noted as unstable.  As there 
is no objective medical evidence that the scars are painful or 
unstable, the Board finds that an initial compensable disability 
rating is not warranted.

As the preponderance of the evidence is against the assignment of 
a compensable rating for scars, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,1 Vet. App. at 53- 56.

In reaching this decision, the Board has considered the issue of 
whether the Veteran's muscle group injury and scar disabilities 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).   In this case, except for the initial, in-service, 
surgery and recovery period, there is no medical evidence of any 
periods of hospitalization or incapacitating episodes associated 
with the disabilities in question.  

The VA examination reports show that no medical professional has 
opined that the disabilities render him unable to work and the 
Veteran has not alleged that the residuals of the abdominal 
injury, alone, markedly interfere with his work.  Although 
abdominal muscle spasms may have some adverse effect on 
employment, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  The Board observes that 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1.  

Under Thun v. Peake, 22 Vet App 111 (2008), a veteran is entitled 
to an extraschedular rating if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate, 
if the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms," and if the disability picture has attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.

There is no evidence to suggest that the abdominal injury 
residuals have necessitated frequent periods of hospitalization 
or rendered impracticable the application of the regular 
schedular standards.  In the absence of the evidence of such 
factors meeting the first prong of Thun, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Hemorrhoids

The Veteran has been in receipt of a noncompensable rating for 
hemorrhoids since October 1976.  Under Diagnostic Code (Code) 
7336, 38 C.F.R. § 4.114, a non-compensable rating is assigned for 
mild or moderate hemorrhoids.  The Veteran now seeks a higher 
rating.  Under Code 7336, two (2) compensable ratings are 
available: a 10 percent rating is provided for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences; and a 20 percent rating 
is provided for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  Diagnostic Code 7336, 38 
C.F.R. § 4.114.

The record does not establish that a compensable rating is 
warranted.  There is no evidence of large or thrombotic, 
irreducible hemorrhoids.   He was provided a VA examination in 
October 2003 that showed normal sphincter control with no 
evidence of fecal leakage and reported rare red blood with 
wiping, but no current bleeding.  There was no evidence of 
fissures or anemia or external hemorrhoids.  

The Veteran was afforded another examination for his hemorrhoids 
in March 2005.  Review of the claims file was noted in the 
examination report and, again, there was normal sphincter control 
with no evidence of fecal leakage and reported rare red blood 
with wiping, but no current bleeding.  Although there was no 
evidence of fissures or anemia, the examiner noted the presence 
of external hemorrhoids.

In April 2006, the Veteran sought medical treatment for numerous 
conditions and reported experiencing itching, pain, and bleeding 
at times in regard to his hemorrhoids.  He was advised to use a 
sitz bath and was provided with a steroid suppository.

The Veteran received a colonoscopy in October 2006.  There were 
no hemorrhoids seen on retroflexion.

Another VA examination was afforded to the Veteran in July 2009.  
He reported experiencing constant anal itching and swelling, but 
no perianal discharge or incontinence.  The Veteran noted 
bleeding of his hemorrhoids several times a week as evidenced by 
blood streaked stools.  Upon examination, there was no fecal 
leakage, good anal tone, no anemia, no fissures, and no current 
bleeding.  The examiner observed small hemorrhoids with redundant 
tissue, but no thrombosis.  The hemorrhoids were noted to be 
reducible.

As noted, a 10 percent rating is appropriate when there are large 
or thrombotic irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  Whereas a non-
compensable rating is assigned for mild or moderate hemorrhoids.  
Here the Veteran has been diagnosed with small, external 
hemorrhoids that are reducible.  Although the 2009 examiner 
observed redundant tissue, the amount of redundant tissue was not 
noted to be excessive and, regardless, the hemorrhoids were not 
noted to be large or thrombotic, criteria of a compensable 
rating.

Since the schedular criteria provides that a noncompensable 
rating is assigned for mild or moderate internal or external 
hemorrhoids (see Code 7336, 38 C.F.R. § 4.114) and there is no 
evidence that the Veteran meets the criteria required for a 
compensable rating, the Board finds that a compensable rating is 
not warranted.

Nor does the Veteran qualify for extraschedular consideration for 
his service connected hemorrhoid disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation is made. 38 C.F.R. 
§ 3.321(b)(1).  But if the level of severity and symptomatology 
of the Veteran's service-connected disability is compared to the 
established criteria found in the rating schedule and the 
schedular rating is adequate, no extraschedular rating is 
warranted.  Thun, 22 Vet. App. at 115.  As noted above, the 
Veteran has small non-thrombotic hemorrhoids that do not manifest 
with unusual symptoms.  The pain, itching, and occasional 
bleeding do not indicate an exceptional hemorrhoid disability and 
there have not been any associated periods of hospitalization or 
marked interference with the Veteran's employment.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved in 
the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  However, the only positive evidence here is the Veteran's 
discomfort and bleeding and the presence of some redundant 
tissue, but that evidence does not meet the schedular criteria 
for a higher rating.  And, in light of the negative evidence with 
respect to required elements of a higher rating, there is not an 
approximate balance of evidence.  Thus, there is no reasonable 
doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the preponderance of 
the evidence is against the claim).


(CONTINUED NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent for an 
abdominal grenade fragment injury involving muscle group XIX is 
denied.

Entitlement to an initial compensable disability rating for 
abdominal scars due to grenade fragment injury of abdomen is 
denied.

Entitlement to a compensable disability rating for hemorrhoids is 
denied


REMAND

The Veteran has claimed entitlement to a higher initial 
disability rating for PTSD.  As service connection for PTSD has 
already been established, and an increase in the disability 
rating is at issue, it is the present levels of disability that 
is of primary concern.  Francisco, 7 Vet. App. 55.  

VA has a duty to assist the Veteran in the development of his 
claim.  The claims file reflects that the last VA medical center 
(VAMC) treatment notes of record are dated November 2009, the 
last VA examination for PTSD was in August 2009, and the Veteran 
testified in July 2010 that his PTSD had worsened since he was 
last evaluated by VA.  For the limited purpose of determining 
whether a further VA mental disorders is appropriate, the Board 
finds the Veteran credible.  

While this case is in remand status, the RO/AMC must gather any 
pertinent records of VA treatment after November 2009, provide 
the Veteran with authorization forms for the release of any 
outstanding private records, and schedule him for another VA 
examination.  Pursuant to 38 C.F.R. § 3.327(a) (2009), 
examinations will be requested whenever VA determines, as in this 
case, that there is a need to determine the exact nature, or 
severity, of a disability.  See also 38 C.F.R. § 3.159 (2009); 
VAOPGCPREC 11-95.

The Veteran also has claimed entitlement to TDIU and the Board 
observes that TDIU is an element of all appeals of an increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A total 
disability rating may be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a). 

Although the Veteran has reported being unable to work due to 
non-service-connected back pain and his records from the Social 
Security Administration reflect that he left work due to problems 
with his back, the Veteran was noted to be unemployable solely 
due to his PTSD in November 2009 (February and March 2009 
opinions attribute unemployability to PTSD and the non-service-
connected back disability).  As the record contains evidence that 
the Veteran is unemployable as a result of PTSD, but he does not 
meet the schedular criteria for an award of TDIU, the Board finds 
that referral for consideration of an award of TDIU on an 
extraschedular basis is warranted and remands the claim to the 
RO/AMC for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment, records of which are not 
associated with the claims file.  The 
records requested must include, but are not 
limited to, VA treatment after November 
2009.  The Veteran must be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file.  The RO/AMC must then seek to 
obtain the identified relevant medical 
treatment records and associate them with 
the claims folder.

2.  After the passage of a reasonable 
amount of time, or upon the Veteran's 
response, the RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of his PTSD and 
whether that disability renders him 
unemployable.  The following considerations 
will govern the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings must be reported in 
detail.  The reports prepared must 
be typed.

c.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
Veteran's PTSD.  In all 
conclusions, the examiner must 
identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.

d.	A Global Assessment of 
Functioning score and a rationale 
for that score must be provided.  
The examiner must provide an 
opinion as to the impact of the 
Veteran's PTSD on his social and 
occupational functioning and, 
specifically, the degree to which 
PTSD interferes with employment.  
The examiner is advised that non-
service connected disabilities 
(specifically the back disability) 
and age are not factors for 
consideration.

e.	If the examiner cannot provide an 
opinion without resorting to 
speculation, he or she must so 
state and explain why.

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested VA 
examination report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing clinician for corrective action.

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for an increased rating 
for PTSD, considering the propriety of a 
"staged" rating based on any changes in 
the degree of severity of that disability 
during the pendency of the Veteran's 
compensation claim.  

If the Veteran's claim for an 
increased disability evaluation of 
PTSD remains denied, or if granted and 
the combined evaluation does not meet 
the criteria for total rating, the 
RO/AMC must then refer the Veteran's 
claim of entitlement to TDIU to the 
Director of the Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1).  If the Director of the 
Compensation and Pension Service does 
not find that an extraschedular award 
is appropriate, but the RO/AMC finds 
that a higher disability rating is 
warranted for PTSD, the RO/AMC must 
also evaluate whether a schedular 
award of TDIU is appropriate.  

5.  If any of the benefits sought remain 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, 
if indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


